JDCJ Offender Details                                                                           Page 1 of 2



.vHTEXAS DEPARTMENT QF CRIMINAL JUSTICE                       •     h44i;M'.'.fJ         New Offender Search




 Offender Information Details

   Return to Search list




 SID Number:                                  02202768

 TDCJ Number:                                 00612588

 Name:                                        DAVIDSON.JIMMY ROY

 Race:                                        B

 Gender:                                      M

 DOB:                                         1959-03-12

 Maximum Sentence Date:                       2081-03-12

 Current Facility:                            ALFRED HUGHES

 Projected Release Date:                      2081-03-12

 Parole Eligibility Date:                     2006-03-11

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                  Offender is not scheduled for release at this time.


 Scheduled Release Type:                  Will be determined when release date is scheduled.


 Scheduled Release Location:              Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense            ~„           Sentence          ~   .   Case       Sentence (YY-MM-
      Date             0ffense         Date         County    No.                  DD)
                                                  T                  T


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=02202768                  6/26/2015